DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al (US 2015/0044628) in view of Verdi et al (US 2005/0244792).
Regarding claim 1, Flyash the disposable tooth whitening device (see figures 1 A-E, 2-4, 5A-C, and 6-7) comprising: 
a main frame provided in a horseshoe shape (applicator or trays 100-1/100-2; as seen in figures 1 A-E, 2-4, 5A-C, and 6-7 and par 42 which discloses a trough shape in the form of a horseshoe) and comprising tooth whitening grooves capable of holding teeth (par 43 discloses the trays being configured to accommodate both upper and lower dental arcades); 
a support member coupled with the main frame (portable unit 118, which is coupled to the frame via the harness 16 as seen in figures 1A-C, 2-3 and 5A-C or is directly attachable to the frame 100-1/100-2 as discussed in par 52 and seen in figure 1 D-E, 4 and 6); 
a plurality of light emitting members (energy applying elements 138 which can be diodes 802, as discussed in par 43) installed in the main frame (see figures 1A-E, 2, and 5A-C) and configured to emit light during tooth whitening (par 43 discloses the application of energy uniformly across the dental arcade); 
a fluid storage member (fluid conducting network 520, as disclosed in par 46 which can be for flushing and rinsing the dental arcade being treated;  and includes a waste reservoir 134 and dedicated  conduits 150 disclosed in par 65-68 ) located to pass through the main frame and an inside of the support member ( via the conduits 150, passages 504, which is seen in figure 5A and discussed in par 65) and configured to store saliva and flowing from an inside of a mouth during the tooth whitening (par 67-68 disclose the use of evacuate liquid material of the well 112 into the waste reservoir via one or more conduits 150 and the flushing liquid can be removed by suction in the manner above); 
a control member configured to control a light emission time of the light emitting members and whether the light emitting members operate (the computer or a processor 122, par 49 discloses the energy-applying elements 138 being connected to the processor 122 and par 70 discloses computer or processor 122 having a control location and rate of suitable conductive active or whitening agents introduction and activation during treatment in accordance with a predetermined protocol preset by a user), 
wherein the main frame (101-1/101-2) comprises: 
an inner frame (back curved wall 102) provided in a horseshoe shape (see figures 1A-B and D-E); 
an outer frame (front curved wall 104) provided in a horseshoe shape and located to be spaced apart from the inner frame (see figures 1 A-B and D-E); and 
a bottom frame (floor 106) coupled with the inner frame and the outer frame and located between the inner frame and the outer frame (see figures 1 A-B and D-E), 
wherein the tooth whitening grooves (well 112) are provided to be surrounded by the inner frame, the outer frame, and the bottom frame, (see figures 1 A-B and D-E and par 43)
wherein the fluid storage member (520) comprises:
a fluid inlet (multipurpose apertures 502, which can act an intake port as disclosed in par 67) formed on a surface of the main frame opposite to a part coupled with the support member (see figure 5A, where the inlets 502 are located on a surface facing the interior of the well, which is interpreted as opposite to the part which connects to 116/118),
 a fluid outlet (the outlet connected to the vacuum or pump 126 via conduit 150 which is connected to the valves of portable unit 118, as disclosed in par 48) formed on one side surface of the support member (near harness 116/or portable unit 118), 
a fluid channel (common passages 504 as seen in figure 5A and the dedicated conduits 150, as disclosed in par 65-66) located inside the main frame (par 65 discloses the common passages 504 being located within the walls 102/104) and the support member (dedicated conduits 150 are located within the harness 116 or portable unit 118) and having one end connected to the fluid inlet (par 65 discloses the common passage 504 connecting to the apertures 502) and the other end connected to the fluid outlet (par 65 discloses the common passage 504 connecting to the dedicated conduits 150 which is in connection with the portable unit 118) to move a fluid flowing through the fluid inlet toward the fluid outlet (in view of the disclosure of par 67 which discloses the movement of fluid from the apertures 502 to the pump 126 via the common passages 504);
wherein the fluid channel (504/150) is a channel connected to pass through a part of the inner frame, the bottom frame, the outer frame, and an inside of the support member (par 65 discloses the common passages 504 being inside and along walls 102/104a and floor 106 and in communication with the liquid reserve of portable unit 115 via the dedicated conduits of the harness 116)
 a fluid storage portion (reservoir 134) coupled with the support member (116/118) and configured to store the fluid discharged from the fluid outlet (via portable unit 118 of figures IA-B and D-E and par 47 and 53)
and the fluid storage portion (134) is detachably coupled with the support member (par 53 discloses the waste reservoir being a disposable component and therefore would be detachably coupled under broadest reasonable interpretation).
Flyash discloses the tooth whitening groove being configured to hold a gel whitening agent (par 43), but fails to disclose the tooth whitening agent being attached to the inner frame, the outer frame, and the bottom frame.
However, Verdi teaches a teeth whitening device (figures 1-3), wherein a tooth whitening gel agent (13) is attached to an inner frame (tongue shield 8), an outer frame (parabolic reflector 5) and a bottom frame (bite plane 7, see figures 2 and par 13) for the purpose of transmitting energy to the gel (par 16).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flyash to have the tooth whitening agent being attached to the inner frame, the outer frame, and the bottom frame as disclosed by Verdi for the purpose of equally distributing the tooth whitening gel to all surfaces of the teeth. 
Regarding claim 4, Flyash discloses the inner frame (102), the outer frame (104), and the bottom frame (106) are formed of a transparent plastic material (par 45 discloses the applicator 100-1 being made of a clear plastic or silicone).
Regarding claim 5, Flyash discloses the light emitting members comprise a plurality of lamps (138), and the plurality of lamps are spaced at certain intervals apart from each other on an inner wall of the main frame surrounding the tooth whitening grooves (see figures 1A-E, 2, and 5A-C).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al in view of Verdi as applied to claim 1 above, and further in view of Demarest et al (US 2018/0263746).
Regarding, Flyash/Verdi discloses the claimed invention as set forth above in claim 1, but fails to disclose the control member comprises: a manipulation portion configured to control whether the light emitting members emit light; and a timer portion configured to control a light emission time of the light emitting members. 
However, Demarest teaches a control member (processor 123) comprising a manipulation portion ( actuator 131 which is disclosed as depressible button in par 55) configured to control whether the light emitting members emit light (par 55 discloses the actuator 131 being operably coupled to the processor and to initiate the operation of the teeth whitening system); and a timer portion (timer 125) configured to control a light emission time of the light emitting members (par 68 discloses the timer being used to inform the processor of the emission of power to the first and second electromagnetic sources and to control and stop the power source sending power to the sources) in a teeth whitening system (100) for the purpose of operating and keeping track of the amount of time that the LEDs are exposed to the patient's teeth (par 67).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flyash/Verdi to have the control member comprises: a manipulation portion configured to control whether the light emitting members emit light; and a timer portion configured to control a light emission time of the light emitting members as disclosed by Demarest for the purpose of operating and keeping track of the amount of time that the LEDs are exposed to the patient's teeth.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al in view of Verdi in further view of Demarest et al as applied to claim 8 above, and further in view of Binner et al (US 2012/0021375).
Regarding claim 9, Flyash/Verdi/Demarest disclose the claimed invention as set forth above in claim 8, and fails to disclose the manipulation portion comprises a manipulation lamp configured to continuously emit light outward while the light emitting members emit light.
However, Binner teaches a manipulation portion (switches of par 133) comprises a manipulation lamp (indicator display lights of par 133) configured to continuously emit light outward while the light emitting members emit light (par 133 discloses the display being used to power on and display while operating a program or being powered on). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify Flyash/Verdi/Demarest to have the manipulation portion comprises a manipulation lamp configured to continuously emit light outward while the light emitting members emit light as disclosed by Binner for the purpose of indicating to the user the device is operative.
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.  Applicant sets forth that Flyash fails to disclose the fluid storage member for storing fluid and as claimed in amended claim 1, The examiner disagrees. As set forth above, Flyash sets forth the fluid storage member (520) comprises: a fluid inlet (multipurpose apertures 502, which can act an intake port as disclosed in par 67), a fluid outlet (the outlet connected to the vacuum or pump 126 via conduit 150 which is connected to the valves of portable unit 118, as disclosed in par 48), a fluid channel (common passages 504 as seen in figure 5A and the dedicated conduits 150, as disclosed in par 65-66) having one end connected to the fluid inlet (par 65 discloses the common passage 504 connecting to the apertures 502) and the other end connected to the fluid outlet (par 65 discloses the common passage 504 connecting to the dedicated conduits 150 which is in connection with the portable unit 118);wherein the fluid channel (504/150) is a channel connected to pass through a part of the inner frame, the bottom frame, the outer frame, and an inside of the support member (par 65 discloses the common passages 504 being inside and along walls 102/104a and floor 106 and in communication with the liquid reserve of portable unit 115 via the dedicated conduits of the harness 116) a fluid storage portion (reservoir 134) coupled with the support member (116/118) and the fluid storage portion (134) is detachably coupled with the support member (par 53 discloses the waste reservoir being a disposable component and therefore would be detachably coupled under broadest reasonable interpretation). 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772